Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Status of claims
This action is in response to the application filed 02/26/2020. Claims 1-20 are pending and are examined.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be 

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-16, 18-28, 30, 32, 40-41 of U.S. Patent No. 10607298 in view of Roebuck (PGPub 2016/0092994) 
Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant application and US Patent 8630914 are directed to updating electronic data items.



Application 16/801517 (mapped 1-18 )
Patent 10607298 (mapped 2-16,18-28,32,40)


1. A computer-implemented method, comprising:
reading, by a calculation engine of a computerized tax return preparation application operable in multiple presentation modes comprising computer-executable instructions executed by a computing device, from a shared data store of the computerized tax return preparation application, runtime data of an electronic tax return being prepared by a user of the computerized tax return preparation application;
populating, by the calculation engine, a directed graph structure of the computerized tax return preparation application, the directed graph structure semantically describing data dependent tax operations and comprising leaf nodes populated with specific runtime data, function nodes associated with input nodes, functions, and result nodes, wherein pre-determined explanations are associated with the function nodes and functions, inputs to a function comprise runtime data of associated leaf nodes, and a result node is populated with a calculation result generated by execution of the function,
constructing, by an explanation engine of the computerized tax return preparation application and in communication with the calculation engine, a narrative explanation concerning the calculation result based at least in part upon the explanation engine traversing at least a portion of the directed graph structure and determining an explanation associated with the traversed function nodes and functions;
performing a user interface controller process including presenting, to the user, an electronic version of a tax form of a tax authority that has been modified by inclusion of interface elements associated with fields of the electronic version of the tax form, and receiving, through the interview screen, user input regarding selection of an interface element to invoke presentation of at least one of the explanations associated with traversed function nodes and functions related to a tax calculation or operation for the respective field;
communicating, by the explanation engine, the narrative explanation to a user interface controller of the computerized tax return application that is also in communication with the shared data store; and
presenting, by the user interface controller and through a display of the computing device and to the user, a computer generated interface comprising the calculation result and the narrative explanation associated with the calculation result.































2.    The method claim 1, wherein a field for which an explanation is available is displayed in a first pre-determined color on the electronic version of the tax form, and a second field for which an explanation is not available is displayed on the electronic version of the tax form in a second pre-determined color that is different than the first pre-determined color.
3.    The method of claim 1, wherein a field is displayed on the electronic version of the tax form with a mouse over function.
4.    The method of claim 1, wherein the narrative explanation is determined and presented in response to user selection of an interface element associated with a field populated with a result of a calculation that was performed by the tax return preparation application.
5.    The method of claim 1, wherein the narrative explanation is determined and presented in response to user selection of an interface element associated with a field populated with data.
6.    The method of claim 1, wherein the narrative explanation is determined and presented in response to user selection of an interface element associated with an unpopulated field.

7.    The method of claim 1, the user interface controller process further comprising:
receiving, through the interview screen, a user request requesting change of presentation mode from forms mode to interview mode; and in response to the user request, changing the presentation from forms mode to interview mode such that the modified version of the electronic version of the tax form is no longer displayed to the user.
8.    The method of claim 1, wherein a user interface element is associated with a field of a modified electronic version of a first tax form and a field of a modified electronic version of a second tax form such that when in forms mode, the same explanation being provided in response to user selection of the interface element in the
modified electronic version of the first tax form and in response to user selection of the interface element in the modified electronic version of second tax form.
9.    The method of claim 1, the graph structure semantically describing data dependent tax operations comprising functional nodes connected to input nodes by one of a plurality of functions, and tax calculations or operations are associated with explanations in the graph structure.
10.    The method of claim 1, determining the explanation including recursively traversing at least a portion of the graph structure in response to receiving the selected field data from the user interface controller process.
11.    The method of claim 1, constructing further comprises:
recursively traversing at least a portion of the graph structure to determine multiple explanation segments,
executing a natural language processing algorithm on the narrative explanation segments, and
generating, by the natural language processing algorithm, the narrative explanation for presentation to the user.
12.    The method of claim 1, further comprising:
recursively traversing various paths within the tax calculation graph to determine the narrative explanations;
storing the explanations to a data store referenced by data of fields of the modified electronic version of the electronic tax form; and in response to receiving the user input, looking up a narrative explanation associated with the selected field.
13.    The method of claim 1, wherein the narrative explanation is displayed together with a numerical tax calculation.
14.    The method of claim 1, further comprising presenting a hyperlink to a source of the data in the field associated with the interface element.
15.    The method of claim 1, after presenting the narrative explanation to the user, further comprising:
receiving further user input requesting to drill down into a more detailed narrative explanation than the narrative explanation provided; and
in response to the further user input, presenting at least one additional narrative explanation.
16.    The method of claim 15, wherein presenting the at least one additional narrative explanation further comprises:
communicating the request to drill down to the explanation engine; recursively traversing the graph structure to determine additional narrative explanations; and
communicating the at least one additional narrative explanation to the user interface controller for presentation to the user.
17.    The method of claim 15, wherein multiple narrative explanations based on traversing of the graph structure are presented to the user and can be collapsed to a root explanation in response to user input.
18.    The method of claim 1, wherein modifying the electronic version of the tax form comprises modifying a static electronic version of the tax form into an active electronic version of the tax form with which the user can interact and that is operable to present an explanation.
40.    (Currently Amended) A computer-implemented method, comprising: reading, by a calculation engine of a computerized tax return preparation application operable in multiple presentation modes comprising computer-executable instructions executed by a computing device, from a shared data store of the computerized tax return preparation application, runtime data of an electronic tax return being prepared by a user of the computerized tax return preparation application;

populating, by the calculation engine, a directed graph structure of the computerized tax return preparation, the directed graph structure semantically describing data dependent tax operations and comprising leaf nodes populated with specific runtime data, function nodes associated with input nodes, functions, and result nodes,

wherein pre-determined explanations are associated with the function nodes and functions, inputs to a function comprise runtime data of associated leaf nodes, and a result node is populated with a calculation result generated by execution of the function; constructing, by an explanation engine of the computerized tax return preparation application and in communication with the calculation engine, a narrative explanation concerning the calculation result based at least in part upon the explanation engine:

traversing at least a portion of the directed graph structure and determining an explanation associated with the traversed function nodes and functions, determining the explanation including recursively traversing at least a portion of the graph structure in response to receiving selected
field data from a user interface controller process,
recursively traversing at least a portion of the graph structure to
determine multiple explanation segments,
executing a natural language processing algorithm on the narrative
explanation segments, and
generating, by the natural language processing algorithm, the narrative explanation for presentation to the user: performing [[a]] the user interface controller process including presenting, to the user, an electronic version of a tax form of a tax authority that has been modified by inclusion of interface elements associated with fields of the electronic version of the tax form, and receiving, through the interview screen, user input regarding selection of an interface element to invoke presentation of at least one of the explanations associated with traversed
function nodes and functions related to a tax calculation or operation for the respective field;
and the communicating, by the explanation engine, the narrative explanation to a user interface controller of the computerized tax return application that is also in communication with the shared data store; presenting, by the user interface controller and through a display of the computing device and to the user, a computer generated interface comprising the calculation result narrative explanation associated with the calculation result;
receiving, by the user interface controller, further user input requesting to
drill down into a more detailed narrative explanation than the narrative
explanation provided after the presenting: and in response to the further user input, presenting at least one additional
narrative explanation, the presenting of the at least one additional narrative
explanation including:
communicating the request to drill down to the explanation engine, recursively traversing, by the explanation engine, the graph structure to
determine the at least one additional narrative explanation, and communicating the at least one additional narrative explanation to the user interface controller for presentation to the user.
2.    (Previously Presented) The method claim 40, wherein a field for which an explanation is available being is displayed in a pre-determined color on the electronic version of the tax form.

3.    (Previously Presented) The method of claim 2,wherein a second field for which an explanation is not available is displayed on the electronic version of the tax form in a second pre-determined color that is different than the first pre-determined color.

4.    (Previously Presented) The method of claim 40, wherein a data element in a field is displayed with a pre-determined font attribute on the electronic version of the tax form.
5.    (Previously Presented) The method of claim 4, the font attribute including at least one of font type, font size, font color, bolding, italics, and underlining.
6.    (Previously Presented) The method of claim 40, wherein a data element in a field is displayed with visual emphasis on the electronic version of the tax form.
7.    (Previously Presented) The method of claim 40, wherein a field is displayed on the electronic version of the tax form with a mouse over function.
8.    (Previously Presented) The method of claim 40, wherein the narrative explanation is determined and presented in response to user selection of an interface element associated with a field populated with a result of a calculation that was performed by the tax return preparation system.
9.    (Previously Presented) The method of claim 40,wherein the narrative explanation is determined and presented in response to user selection of an interface element associated with a field populated with data provided by the user.
10.    (Previously Presented) The method of claim 40, wherein the narrative explanation is determined and presented in response to user selection of an interface element associated with a field populated with data imported from an electronic source.
11.    (Previously Presented) The method of claim 40, wherein the narrative explanation is determined and presented in response to user selection of an interface element associated with a field populated with data of a prior year electronic tax return.
12.    (Previously Presented) The method of claim 40, wherein the narrative explanation is determined and presented in response to user selection of an interface element associated with an unpopulated field.
13.    (Previously Presented) The method of claim 40, wherein the narrative explanation is presented in response to user selection of an interface element associated with a field populated with non-numerical data.
14.    (Previously Presented) The method of claim 13, wherein the narrative explanation is presented in response to user selection of an interface element associated with a field including a non-numerical binary indicator.

15.    (Previously Presented) The method of claim 14, wherein the narrative explanation is presented in response to user selection of an interface
element of a graph or chart data structure including a plurality of non-numerical binary indicators.
16.    (Previously Presented) The method of claim 40, wherein the interface controller process further includes: receiving, through the interview screen, a user request requesting change of presentation mode from forms mode to interview mode; and in response to the user request, changing the presentation from forms mode to interview mode such that the modified version of the electronic version of the tax form is no longer displayed to the user.
17.    (Cancelled)
18.    (Previously Presented) The method of claim 40 wherein a user interface element is associated with a field of a modified electronic version of a first tax form and a field of a modified electronic version of a second tax form such that when in forms mode, the same explanation is provided in response to user selection of the interface element in the modified electronic version of the first tax form and in response to user selection of the interface element in the modified electronic version of second tax form.
19.    (Previously Presented) The method of claim 40, the graph structure semantically describing data dependent tax operations comprising functional nodes connected to input nodes by one of a plurality of functions, wherein tax calculations or operations are associated with explanations in the graph structure.
20.    (Cancelled)
21.    (Cancelled)
22.    (Currently Amended) The method of claim 40, further comprising: recursively traversing various paths within the tax calculation graph to determine the narrative explanations;
storing the explanations to a data store referenced by data of fields of the modified electronic version of the electronic tax form; and in response to receiving the user input, looking up a narrative explanation associated with the selected field.
23.    (Previously Presented) The method of claim 40, wherein the narrative explanation is displayed together with a numerical tax calculation.
24.    (Previously Presented) The method of claim 40, wherein the same or similar functional node is found in a plurality of locations within the graph structure.
25.    (Previously Presented) The method of claim 40, further comprising presenting a hyperlink to a source of the data in the field associated with the interface element.
26.    (Cancelled)
27.    (Cancelled)
28.    (Currently Amended) The method of claim 40, wherein multiple narrative explanations based on the traversing of the graph structure are presented to the user and can be collapsed to a root explanation in response to user input.
29.    (Cancelled)
31.    (Cancelled)
32.    (Previously Presented) The method of claim 40, wherein modifying the electronic version of the tax form comprises modifying a static electronic version of the tax form into an active electronic version of the tax form with which the user can interact and that is operable to present an explanation.
33.    (Cancelled)
34.    (Cancelled)
35.    (Cancelled)
36.    (Cancelled)
37.    (Cancelled).
38.    (Cancelled)
39.    (Cancelled)

Application 16/801517 (mapped 19-20 )
Patent 10607298 (mapped 41 and 30)
Claims 19-20 are rejected on the grounds of nonstatutory double patenting over claims 41 and 30 of Patent 10607298 and in further in view of Roebuck et al (PGPub 2016/0092994).

19.    A computing system, operable in multiple presentation modes, comprising: a shared data store of a computerized tax return preparation application configured to store runtime data of an electronic tax return;
a user interface controller of the computerized tax return preparation application that is in communication with the shared data store and comprises computer executable instructions executable by a processor of a computing device, the user interface controller, while operating in a forms mode of the multiple presentation modes, being configured to generate user interface screens presentable to a user of the computerized tax return preparation application through a display of the computing device and to present to the user an electronic version of a tax form of a tax authority that has been modified by inclusion of interface elements associated with fields of the electronic version of the tax form; and a directed graph structure of the computerized tax return preparation application associated with runtime data of the electronic tax return, the directed graph structure semantically describing data dependent tax operations and comprising leaf nodes that are populated with specific runtime data, function nodes associated with input nodes, functions, and result nodes,

wherein inputs to a function of the directed graph structure comprise data of associated leaf nodes, a result node comprises a calculation result generated by execution of the function, and pre-determined explanations are associated with function nodes and functions;
a calculation engine of the computerized tax return preparation application, the calculation engine being configured to read, from the shared data store, runtime data of the electronic tax return being prepared by a user of the computerized tax return preparation application, populate leaf nodes with the runtime data, provide data of leaf nodes as inputs to a function of the directed graph structure, execute the function to generate a calculation result, and populate a result node with the calculation result; and an explanation engine of the computerized tax return preparation application configured to construct a narrative explanation concerning the calculation result based at least in part upon traversing at least a portion of the directed graph structure, and communicate the narrative explanation to the user interface controller; and
the user interface controller being further configured to present, through the display, a computer-generated interface comprising the calculation result and the narrative explanation.





















20. The system of claim 19, wherein the explanation engine comprises a natural language generator operable by the processor to transform a pre-determined explanation into the narrative explanation using natural language.
41. (Currently Amended) A computing system, operable in multiple presentation modes, comprising:
a shared data store of a computerized tax return preparation application configured to store runtime data of an electronic tax return; a user interface controller of the computerized tax return preparation application that is in communication with the shared data store and comprises computer-executable instructions executable by a processor of a computing device, the user interface controller, while operating in a forms mode of the multiple presentation modes, being configured to generate user interface screens presentable to a user of the computerized tax return preparation application through a display of the computing device and to present to the user an electronic version of a tax form of a tax authority that has been modified by inclusion of interface elements associated with fields of the electronic version of the tax form; and a directed graph structure of the computerized tax return preparation application associated with runtime data of the electronic tax return, the directed graph structure semantically describing data dependent tax operations and comprising leaf nodes that are populated with specific runtime data, function nodes associated with input nodes, functions, and result nodes,
wherein inputs to a function of the directed graph structure comprise data of associated leaf nodes, a result node comprises a calculation result generated by execution of the function, and pre-determined explanations are associated with function nodes and functions;
a calculation engine of the computerized tax return preparation application, the calculation engine being configured to read, from the shared data store, runtime data of the electronic tax return being prepared by a user of the computerized tax return preparation application, populate leaf nodes with the runtime data, provide data of leaf nodes as inputs to a function of the directed graph structure, execute the function to generate a calculation result, and populate a result node with the calculation result; and an explanation engine of the computerized tax return preparation application configured to:
construct a narrative explanation concerning the calculation result based at least in part upon traversing at least a portion of the directed graph structure, constructing the explanation including recursively traversing at least a portion of the recursive graph structure in response to receiving selected field data from the user interface controller, recursively traversing at least a portion of the graph structure to determine multiple explanation segments, executing a natural language processing algorithm on the narrative explanation segments, and generating, by the natural language processing algorithm, the narrative explanation for presentation to the user, and communicate the narrative explanation to the user interface controller; and the user interface controller being further configured to: present, through the display, a computer-generated interface comprising the calculation result and the narrative explanation, receive further user input requesting to drill down into a more detailed narrative explanation
than the narrative explanation provided after the presenting, and in response to the further user input, presenting at least one additional narrative explanation, the presenting of the at least one additional narrative
explanation including:
communicating the request to drill down to the explanation engine, recursively traversing, by the explanation engine, the graph structure to determine the at least one additional narrative explanation, and communicating the at least one additional narrative explanation to the user interface controller for presentation to the user.


 Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21-43, 45-49 of U.S. Patent No. 10872384 in view of Roebuck PGPub 2016/0092994. 
Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant application and US Patent 10872384 are directed to electronic tax forms.

Application 16/801517(mapped 19-20 )
Patent 10872384 mapped (21-43,45-49)
Claims 19-20 are rejected on the grounds of nonstatutory double patenting over claims 1, 6-7, 9-10 of Patent 10872384 and in further in view of Roebuck et al (PGPub 200092994).

19.    A computing system, operable in multiple presentation modes, comprising: a shared data store of a computerized tax return preparation application
configured to store runtime data of an electronic tax return;
a user interface controller of the computerized tax return preparation application that is in communication with the shared data store and comprises computer-executable instructions executable by a processor of a computing device, the user interface controller, while operating in a forms mode of the multiple presentation modes, being configured to generate user interface screens presentable to a user of the computerized tax return preparation application through a display of the computing device and to present to the user an electronic version of a tax form of a tax authority that has been modified by inclusion of interface elements associated with fields of the electronic version of the tax form; and
a directed graph structure of the computerized tax return preparation application associated with runtime data of the electronic tax return, the directed graph structure semantically describing data dependent tax operations and comprising leaf nodes that are populated with specific runtime data, function nodes associated with input nodes, functions, and result nodes,
wherein inputs to a function of the directed graph structure comprise data of associated leaf nodes, a result node comprises a calculation result generated by execution of the function, and pre-determined explanations are associated with function nodes and functions;
a calculation engine of the computerized tax return preparation application, the calculation engine being configured to read, from the shared data store, runtime data of the electronic tax return being prepared by a user of the computerized tax return preparation application, populate leaf nodes with the runtime data, provide data of leaf nodes as inputs to a function of the directed graph structure, execute the function to generate a calculation result, and populate a result node with the calculation result; and an explanation engine of the computerized tax return preparation application configured to construct a narrative explanation concerning the calculation result based at least in part upon traversing at least a portion of the directed graph structure, and communicate the narrative explanation to the user interface controller; and the user interface controller being further configured to present, through the display, a computer-generated interface comprising the calculation result and the narrative explanation.

20. The system of claim 19, wherein the explanation engine comprises a natural language generator operable by the processor to transform a pre-determined explanation into the narrative explanation using natural language.
21. (Currently Amended) A computing system, comprising:
a computing device comprising a computer processor, a memory and a display;
a computerized tax return preparation application comprising computer executable instructions stored in the memory and executable by the processor, the computerized tax return preparation application being operable to generate an electronic tax return and comprising:
a shared data store configured to store runtime data of the electronic tax return and a plurality of narratives associated with a first reporting period and a plurality of narratives associated with a second reporting period,
an interface controller in communication with the shared data store, a first calculation graph structure for the first reporting period, the first calculation graph structure comprising a plurality of nodes including a plurality of leaf or input nodes, a plurality of functional nodes and associated respective functions, wherein respective calculation paths through the first calculation graph structure connect a plurality of data dependent nodes of the first calculation graph structure,
a second calculation graph structure for the second reporting period, the second calculation graph structure comprising a plurality of nodes including one or more of leaf or input nodes, functional nodes and associated respective functions, and a plurality of calculation paths, each calculation path connecting a plurality of data dependent nodes of the second calculation graph structure, wherein the associated respective functions of the first calculation graph structure and the second calculation graph structure comprise functions in common with the tax preparation application such that changes in tax laws and/or regulations may be implemented by changing one or more of the associated respective functions,
a calculation engine in communication with the shared data store and configured to receive the first calculation graph structure and the second calculation graph structure as inputs and identify differences among nodes of the first calculation graph structure and nodes of the second calculation graph structure, the calculation engine being configured to generate a differential tax calculation graph structure comprising a hierarchical structure based at least in part upon the first calculation graph structure and the second calculation graph structure and indicating differences among nodes of the first calculation graph structure and nodes of the second calculation graph structure, an explanation engine in communication with the calculation engine, the user interface controller and the shared data store and configured to identify a pointer or tag associated with at least one functional node and associated function, identify a narrative in the shared data store based at least in part upon the pointer or tag, and generate a textual explanation for the one or more differences among the nodes regarding a change in tax liability in the first reporting period compared to the second reporting period based at least in part upon the identified narrative, the interface controller configured to receive the textual explanation and generate a user interface comprising the textual explanation that is presented through the display of the computing device, wherein different user interface presentations are invoked based on a type of the display used by the computing device, and a rule-based logic agent in communication with the shared data store, the rule-based logic agent being further configured to receive first runtime data from the shared data store, determine which questions of the computerized tax return preparation application that remain unanswered based at least in part upon the first runtime data and a completion graph data structure, generate a non-binding suggestion based at least in part upon the determined questions, and transmit the non-binding suggestion to the interface controller,
the interface controller receiving the non-binding suggestion from the rule-based logic agent and presenting a question based on the non-binding suggestion to the user interface, tax logic determinations being executed independently of and before the interface controller receives
the non-binding suggestion.
22.    (Previously Presented) The computing system of claim 21, wherein the second tax calculation graph structure differs from the first calculation graph structure based on an addition of one or more additional interconnecting functional nodes.
23.    (Previously Presented) The computing system of claim 22, wherein the explanation engine is further configured to generate the textual explanation of one or more differences as based at least in part upon the one or more additional interconnecting functional nodes.

24.    (Previously Presented) The computing system of claim 21, wherein the second tax calculation graph structure differs from the first calculation graph structure based on a deletion of one or more additional interconnecting functional nodes.
25.    (Previously Presented) The computing system of claim 24, wherein the explanation engine is further configured to generate the textual explanation of one or more differences based at least in part upon the one or more deleted interconnecting functional nodes.

26.    (Previously Presented) The computing system of claim 21, wherein the second tax calculation graph structure differs from the first calculation graph structure based on different functions connecting similar nodes.
27.    (Previously Presented) The computing system of claim 21, wherein the first tax reporting period comprises a current tax year and the second tax reporting period comprises an immediately preceding tax year.
28.    (Previously Presented) The computing system of claim 27, wherein the first tax calculation graph structure comprises estimates for the current tax year.
29.    (Previously Presented) The computing system of claim 21, wherein the first tax reporting period comprises a future tax year and the second tax reporting period comprises a current or past tax year.

30.    (Previously Presented) The computing system of claim 29, the first tax calculation graph structure comprising data copied from data contained within the second tax calculation graph structure for the current or past tax year.
31.    (Previously Presented) The computing system of claim 21, the first tax calculation graph structure comprising data manually entered by the user.
32.    (Previously Presented) The computing system of claim 21, wherein the first tax calculation graph structure and the second tax calculation graph structure each comprises respective subgraphs of larger corresponding tax calculation graph structures.

33.    (Previously Presented) The computing system of claim 32, each node of the first tax calculation graph structure and the second tax calculation graph structure comprising a common tax concept.
34.    (Previously Presented) The computing system of claim 21, the textual explanation further comprising numerical information.
35.    (Previously Presented) The computing system of claim 21, the explanation engine comprising a natural language generator executed by the processor and being further configured to generate a natural language textual explanation.
36.    (Previously Presented) The computing system of claim 35, the user interface comprising the natural language textual explanation and a numerical tax calculation.
37.    (Previously Presented) The computing system of claim 21, the user interface comprising a hyperlink within the textual explanation, wherein the hyperlink is selectable by the user manipulating an input element of the computing device and through the user interface to present additional information associated with the textual explanation.
38.    (Previously Presented) The computing system of claim 37, the explanation engine being further configured to retrace at least one of the first calculation graph structure and the second calculation graph structure to identify a predecessor or upstream function node and associated function of at least one of the first calculation graph structure and the second calculation graph structure, wherein the additional information is based at least in part upon an additional narrative in the shared data store based at least in part upon a pointer or tag associated with the predecessor or upstream functional node.
39.    (Previously Presented) The computing system of claim 37, wherein the explanation engine is further configured to determine the additional information associated with the textual explanation by retracing at least one of the first calculation graph structure and the second calculation graph structure.
40.    (Previously Presented) The computing system of claim 39, wherein the explanation engine is further configured to execute an upstream or backwards retrace of at least one of the first calculation graph structure and the second calculation graph structure.
41.    (Previously Presented) The computing system of claim 21, wherein different explanations are associated with the same functional node and associated function, and the explanation engine is further configured to select one explanation of the different explanations.
42.    (Previously Presented) The computing system of claim 21, wherein the different explanations are associated with respective different types or editions of the computerized tax return preparation application.
43.    (Previously Presented) The computing system of claim 42, wherein the explanation engine is further configured to unlock more detailed explanations to be included in the user interface in response to an upgrade from a first type or edition of the computerized tax return preparation application to a second type or edition of the computerized tax return preparation application.
44.    (Canceled)
45.    (Previously Presented) The computing system of claim 21, the data structure comprising a table including respective rows and respective columns, wherein respective rules are defined by respective rows of the table and respective questions are defined by respective columns of the table.
46.    (Previously Presented) The computing system of claim 45, wherein the interface controller is further configured to receive user input through the user interface and update the first runtime data stored in the shared data store to generate second runtime data stored in the shared data store.
47.    (Previously Presented) The computing system of claim 46, wherein calculation engine is further configured to read the second user-specific data as the input and perform the plurality of tax calculation operations utilizing the tax calculation graph populated the second user-specific data and update the second runtime data stored in the shared data store based at least in part upon the plurality of tax calculation operations to generate third runtime data in the shared data store.
48.    (Previously Presented) The computing system of claim 47, wherein the rule-based logic agent is further configured to read the third runtime data stored in the shared data store, determine which questions of the computerized tax return preparation application remain unanswered based at least in part upon the third runtime data and the data structure.

49.    (Previously Presented) The computing system of claim 21, wherein the rule-based logic agent is further configured to eliminate at least one rule defined by at least one row of the decision table based at least in part upon the first runtime data to reduce a number of candidate questions to include in the non-binding suggestion for the interface controller.
50.    (Canceled)


 Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15, 24-29 of U.S. Patent No. 10169826 in view of  Roebuck et al (PGPub 2016/0092994)]. 
Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant application and US Patent 10169826 are directed to electronic tax forms.

Application 16/801517 (mapped 1-18 )
Patent 10169826 mapped (1-15)
Claims 1-18 are rejected on the grounds of nonstatutory double patenting over claims 1-15 of Patent 10607298 and in further in view of Roebuck et al (PGPub 2016/0092994).

1. A computer-implemented method, comprising:
reading, by a calculation engine of a computerized tax return preparation application operable in multiple presentation modes comprising computer-executable instructions executed by a computing device, from a shared data store of the computerized tax return preparation application, runtime data of an electronic tax return being prepared by a user of the computerized tax return preparation application;
populating, by the calculation engine, a directed graph structure of the computerized tax return preparation application, the directed graph structure semantically describing data dependent tax operations and comprising leaf nodes populated with specific runtime data, function nodes associated with input nodes, functions, and result nodes, wherein pre-determined explanations are associated with the function nodes and functions, inputs to a function comprise runtime data of associated leaf nodes, and a result node is populated with a calculation result generated by execution of the function,
constructing, by an explanation engine of the computerized tax return preparation application and in communication with the calculation engine, a narrative explanation concerning the calculation result based at least in part upon the explanation engine traversing at least a portion of the directed graph structure and determining an explanation associated with the traversed function nodes and functions;

performing a user interface controller process including presenting, to the user, an electronic version of a tax form of a tax authority that has been modified by inclusion of interface elements associated with fields of the electronic version of the tax form, and receiving, through the interview screen, user input regarding selection of an interface element to invoke presentation of at least one of the explanations associated with traversed function nodes and functions related to a tax calculation or operation for the respective field;
communicating, by the explanation engine, the narrative explanation to a user interface controller of the computerized tax return application that is also in communication with the shared data store; and
presenting, by the user interface controller and through a display of the computing device and to the user, a computer generated interface comprising the calculation result and the narrative explanation associated with the calculation result.
2.    The method claim 1, wherein a field for which an explanation is available is displayed in a first pre-determined color on the electronic version of the tax form, and a second field for which an explanation is not available is displayed on the electronic version of the tax form in a second pre-determined color that is different than the first pre-determined color.

3.    The method of claim 1, wherein a field is displayed on the electronic version of the tax form with a mouse over function.
4.    The method of claim 1, wherein the narrative explanation is determined and presented in response to user selection of an interface element associated with a field populated with a result of a calculation that was performed by the tax return preparation application.

5.    The method of claim 1, wherein the narrative explanation is determined and presented in response to user selection of an interface element associated with a field populated with data.

6.    The method of claim 1, wherein the narrative explanation is determined and presented in response to user selection of an interface element associated with an unpopulated field.
7.    The method of claim 1, the user interface controller process further comprising:
receiving, through the interview screen, a user request requesting change of presentation mode from forms mode to interview mode; and in response to the user request, changing the presentation from forms mode to interview mode such that the modified version of the electronic version of the tax form is no longer displayed to the user.
8.    The method of claim 1, wherein a user interface element is associated with a field of a modified electronic version of a first tax form and a field of a modified electronic version of a second tax form such that when in forms mode, the same explanation being provided in response to user selection of the interface element in the
modified electronic version of the first tax form and in response to user selection of the interface element in the modified electronic version of second tax form.
9.    The method of claim 1, the graph structure semantically describing data dependent tax operations comprising functional nodes connected to input nodes by one of a plurality of functions, and tax calculations or operations are associated with explanations in the graph structure.

10.    The method of claim 1, determining the explanation including recursively traversing at least a portion of the graph structure in response to receiving the selected field data from the user interface controller process.
11.    The method of claim 1, constructing further comprises:
recursively traversing at least a portion of the graph structure to determine multiple explanation segments,
executing a natural language processing algorithm on the narrative explanation segments, and
generating, by the natural language processing algorithm, the narrative explanation for presentation to the user.
12.    The method of claim 1, further comprising:

recursively traversing various paths within the tax calculation graph to determine the narrative explanations;
storing the explanations to a data store referenced by data of fields of the modified electronic version of the electronic tax form; and
in response to receiving the user input, looking up a narrative explanation associated with the selected field.
13.    The method of claim 1, wherein the narrative explanation is displayed together with a numerical tax calculation.
14.    The method of claim 1, further comprising presenting a hyperlink to a source of the data in the field associated with the interface element.

15.    The method of claim 1, after presenting the narrative explanation to the user, further comprising:
receiving further user input requesting to drill down into a more detailed narrative explanation than the narrative explanation provided; and
in response to the further user input, presenting at least one additional narrative explanation.
16.    The method of claim 15, wherein presenting the at least one additional narrative explanation further comprises:
communicating the request to drill down to the explanation engine; recursively traversing the graph structure to determine additional narrative explanations; and

communicating the at least one additional narrative explanation to the user interface controller for presentation to the user.
17.    The method of claim 15, wherein multiple narrative explanations based on traversing of the graph structure are presented to the user and can be collapsed to a root explanation in response to user input.
18.    The method of claim 1, wherein modifying the electronic version of the tax form comprises modifying a static electronic version of the tax form into an active electronic version of the tax form with which the user can interact and that is operable to present an explanation.
1. (Currently Amended) A computer-implemented method, comprising:
a calculation engine of a computerized tax return preparation application comprising computer-executable instructions executed by a computing, reading, from a shared data store of the computerized tax return preparation application, runtime data of an electronic tax return being prepared by a user of the computerized tax return preparation application;
populating, by the calculation engine, a directed graph structure of the computerized tax return preparation, the directed graph structure semantically describing data dependent tax operations and comprising respective leaf nodes populated with respective specific runtime data, function nodes associated with respective input nodes, respective functions, and respective result nodes, wherein respective pre-determined explanations are associated with respective function nodes and functions, inputs to a function comprises runtime data of respective associated leaf nodes, and a result node is populated with a calculation result generated by execution of the function,
constructing, by an explanation engine of the computerized tax return preparation application and in communication with the calculation engine, narrative explanation concerning the calculation result based at least in part upon the explanation engine traversing at least a portion of the directed graph structure and determining [[the ]]one or more explanations associated with respective traversed function nodes and functions;

communicating, by the explanation engine, the narrative explanation to a user interface controller of the computerized tax return application that is also in communication with the shared data store; and

presenting, by the user interface controller and through a display of the computing device and to the user, a computer generated interface comprising the calculation result and the narrative explanation associated with the calculation result.

2.    (Previously Presented) The computer-implemented method of claim 1, further comprising generating, by the explanation engine, one or more additional narrative explanations by traversing one or more predecessor function outputs in response to a user request submitted through the computer generated interface.
3.    (Previously Presented) The computer-implemented method of claim 2, wherein the one or more additional narrative explanations are generated after a user upgrade that unlocks the one or additional narrative explanations that were previously not available to the user before the user upgrade.
4.    (Currently Amended) The computer-implemented method of claim 2, wherein the one or more additional narrative explanations are generated after a user payment that unlocks the one or more additional narrative explanations that were previously not available to the user before the user payment.

5.    (Previously Presented) The computer-implemented method of claim 1, wherein the shared data store comprises the one or more explanations that are utilized by the explanation engine to construct the narrative explanation.
6.    (Previously Presented) The computer-implemented method of claim 1, wherein the function comprises one or more of a cap function, a thresholding function, a penalty function, an accumulation function, a look-up function, phase out function, an exemption function, and a copy function.

7.    (Previously Presented) The computer-implemented method of claim 1, wherein the computing device, by executing the explanation engine, automatically generates the narrative explanation based on traversal of the directed graph structure.
8.    (Previously Presented) The computer-implemented method of claim 7, wherein the computing device, by executing the explanation engine, automatically generates additional, more detailed narrative explanations based on traversal of the directed graph structure in response to user interaction with the computer generated user interface.
9.    (Previously Presented) The computer-implemented method of claim 1, wherein the computing device, by the explanation engine, generates the narrative explanation in response to user interaction with the computerized tax return preparation application.
10.    Canceled
11.    (Previously Presented) The computer-implemented method of claim 1, wherein the explanation engine traverses the directed graph structure in which the same or similar functional node is found in a plurality of locations within the directed graph data structure.
12.    (Previously Presented) The computer-implemented method of claim 1, wherein the narrative explanation comprises a natural language explanation generated by the explanation engine.
13.    (Previously Presented) The computer-implemented method of claim 1, wherein the narrative explanation is particularized to a product code of the computerized tax return preparation application.
14.    (Currently Amended) The computer-implemented method of claim 1, wherein the narrative explanation is particularized to an expertise level of the user of the computerized tax return preparation application.
15.    (Previously Presented) The computer-implemented method of claim 1, wherein the narrative explanation comprises one of a plurality of progressively more detailed explanations generated by traversing the directed graph structure.


Application 16/801517 (mapped 19-20 )
Patent 10169826 mapped (24-28)
Claims 19-20 are rejected on the grounds of nonstatutory double patenting over claims 24-28 of Patent 10169826 and in further in view of Roebuck et al (PGPub 2016/0092994).

19.    A computing system, operable in multiple presentation modes, comprising: a shared data store of a computerized tax return preparation application configured to store runtime data of an electronic tax return;
a user interface controller of the computerized tax return preparation application that is in communication with the shared data store and comprises computer-executable instructions executable by a processor of a computing device, the user interface controller, while operating in a forms mode of the multiple presentation modes, being configured to generate user interface screens presentable to a user of the computerized tax return preparation application through a display of the computing device and to present to the user an electronic version of a tax form of a tax authority that has been modified by inclusion of interface elements associated with fields of the electronic version of the tax form; and
a directed graph structure of the computerized tax return preparation application associated with runtime data of the electronic tax return, the directed graph structure semantically describing data dependent tax operations and comprising leaf nodes that
are populated with specific runtime data, function nodes associated with input nodes, functions, and result nodes,

wherein inputs to a function of the directed graph structure comprise data of associated leaf nodes, a result node comprises a calculation result generated by execution of the function, and pre-determined explanations are associated with function nodes and functions;

a calculation engine of the computerized tax return preparation application, the calculation engine being configured to read, from the shared data store, runtime data of the electronic tax return being prepared by a user of the computerized tax return preparation application, populate leaf nodes with the runtime data, provide data of leaf nodes as inputs to a function of the directed graph structure, execute the function to generate a calculation result, and populate a result node with the calculation result; and an explanation engine of the computerized tax return preparation application configured to construct a narrative explanation concerning the calculation result based at least in part upon traversing at least a portion of the directed graph structure, and communicate the narrative explanation to the user interface controller; and
the user interface controller being further configured to present, through the display, a computer-generated interface comprising the calculation result and the narrative explanation.

20. The system of claim 19, wherein the explanation engine comprises a natural language generator operable by the processor to transform a pre-determined explanation into the narrative explanation using natural language.
24. (New) A computing system, comprising:
a shared data store of a computerized tax return preparation application operable to store runtime data of an electronic tax return;
a user interface controller of the computerized tax return preparation application in communication with the shared data store, the user interface controller being configured to generate user interface screens presentable to a user of the computerized tax return preparation application through a display of the computing device;
a directed graph structure of the computerized tax return preparation application and associated with runtime data of the electronic tax return, the directed graph structure semantically describing data dependent tax operations and comprising respective leaf nodes that are populated with respective specific runtime data, function nodes associated with respective input nodes, respective functions, and respective result nodes, wherein inputs to a function of the directed graph structure comprises data of respective associated leaf nodes, a result node comprises a calculation result generated by execution of the function, and respective pre-determined explanations are associated with respective function nodes and functions;

a calculation engine of the computerized tax return preparation application that is in communication with the shared data store and comprising computer-executable instructions executable by a processor of a computing device, the calculation engine being programmed to

read, from the shared data store, runtime data of the electronic tax return being prepared by a user of the computerized tax return preparation application,

populate respective leaf nodes with the runtime data, provide respective data of respective leaf nodes as inputs to a function of the directed graph structure, execute the function to generate a calculation result, and populate a result node with the calculation result; and
 an explanation engine of the computerized tax return preparation application that is in communication with the calculation engine and the user interface controller and programmed to
construct a narrative explanation concerning the calculation result based at least in part upon traversing at least a portion of the directed graph structure, and

communicate the narrative explanation to the user interface controller; and the user interface controller being further programmed to present, through the display, a computer-generated interface comprising the calculation result and the narrative explanation.




25.    (New) The system of claim 24, wherein the explanation engine comprises a natural language generator for transforming the narrative explanation into a natural language explanation that is included in the computer generated interface.
26.    (New) The system of claim 24, wherein the narrative explanation comprises one of a plurality of different narratives.
27.    (New) The system of claim 26, wherein the narrative explanation is selected from the plurality of explanations based on a product code of the computerized tax return preparation application.
28.    (New) The system of claim 26, wherein the narrative explanation is selected from the plurality of explanations based on a skill level of the user of the computerized tax return preparation application.
 29. (New) A computer program product comprising a non-transitory computer readable storage medium embodying one or more instructions of a computerized tax return preparation application executable by a computing device to execute a process comprising:
a calculation engine of a computerized tax return preparation application comprising computer-executable instructions executed by a computing, reading, from a shared data store of the computerized tax return preparation application, runtime data of an electronic tax return being prepared by a user of the computerized tax return preparation application;
populating, by the calculation engine, a directed graph structure of the computerized tax return preparation, the directed graph structure semantically describing data dependent tax operations and comprising respective leaf nodes populated with respective specific runtime data, function nodes associated with respective input nodes, respective functions, and respective result nodes, wherein respective pre-determined explanations are associated with respective function nodes and functions, inputs to a function comprises runtime data of respective associated leaf nodes, and a result node is populated with a calculation result generated by execution of the function,
constructing, by an explanation engine of the computerized tax return preparation application and in communication with the calculation engine, a narrative explanation concerning the calculation result based at least in part upon the explanation engine traversing at least a portion of the directed graph structure and determining the one or more explanations associated with respective traversed function nodes and functions;
communicating, by the explanation engine, the narrative explanation to a user interface controller of the computerized tax return application that is also in communication with the shared data store; and
presenting, by the user interface controller and through a display of the computing device and to the user a computer generated interface comprising the calculation result and the narrative explanation associated with the calculation result.


Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21-38 of U.S. Patent No. 10387970 in view of Roebuck et al (PGPub 2016/0092994). 
Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant application and US Patent 10387970 are directed to updating electronic data items.

Application 16/801517 (mapped 19-20 )
Patent 10387970 mapped (21-38)
Claims 19-20 are rejected on the grounds of nonstatutory double patenting over claims 21-38 of U.S.Patent 10387970 and in further in view of Roebuck et al (PGPub 2016/0092994).

19.    A computing system, operable in multiple presentation modes, comprising: a shared data store of a computerized tax return preparation application
configured to store runtime data of an electronic tax return;
a user interface controller of the computerized tax return preparation application that is in communication with the shared data store and comprises computer executable instructions executable by a processor of a computing device, the user interface controller, while operating in a forms mode of the multiple presentation modes, being configured to generate user interface screens presentable to a user of the computerized tax return preparation application through a display of the computing device and to present to the user an electronic version of a tax form of a tax authority that has been modified by inclusion of interface elements associated with fields of the electronic version of the tax form; and
a directed graph structure of the computerized tax return preparation application associated with runtime data of the electronic tax return, the directed graph structure semantically describing data dependent tax operations and comprising leaf nodes that are populated with specific runtime data, function nodes associated with input nodes, functions, and result nodes,
wherein inputs to a function of the directed graph structure comprise data of associated leaf nodes, a result node comprises a calculation result generated by execution of the function, and pre-determined explanations are associated with function nodes and functions;
a calculation engine of the computerized tax return preparation application, the calculation engine being configured to read, from the shared data store, runtime data of the electronic tax return being prepared by a user of the computerized tax return preparation application, populate leaf nodes with the runtime data, provide data of leaf nodes as inputs to a function of the directed graph structure, execute the function to generate a calculation result, and populate a result node with the calculation result; and an explanation engine of the computerized tax return preparation application configured to construct a narrative explanation concerning the calculation result based at least in part upon traversing at least a portion of the directed graph structure, and communicate the narrative explanation to the user interface controller; and the user interface controller being further configured to present, through the display, a computer-generated interface comprising the calculation result and the narrative explanation.







































20. The system of claim 19, wherein the explanation engine comprises a natural language generator operable by the processor to transform a pre-determined explanation into the narrative explanation using natural language.
21. (Currently Amended) A computing system, comprising:
a computing device comprising a computer processor, a memory and a display;
a computerized tax return preparation application comprising computer executable instructions stored in the memory and executable by the processor, the computerized tax return  preparation application being operable to generate an electronic tax return and comprising:
a shared data store configured to store user-specific data, an interface controller in communication with the shared data store,
a tax calculation graph comprising a plurality of nodes including one or more of input nodes, functional nodes, function nodes and a plurality of calculation paths, each calculation path connecting a plurality of data dependent nodes,

a tax calculation engine in communication with the shared data store and configured to receive the tax calculation graph as an input,
a change analysis engine in communication with the tax calculation engine, and an explanation engine in communication with the change analysis engine and the user interface controller and configured to generate an explanation of a reason why calculated values changed,
the tax calculation engine configured to read the user-specific data from the shared data store and perform a plurality of tax calculation operations utilizing the tax calculation graph,
the change analysis engine configured to access a first calculated tax calculation graph resulting from processing the tax calculation graph based on first tax data for the taxpayer, the first calculated tax calculation graph having a first calculated tax value for a first node of the tax calculation graph, and access a second calculated tax calculation graph resulting from processing the tax calculation graph based on second tax data for the taxpayer, the second calculated tax calculation graph having a second calculated tax value for the first node of the tax calculation

graph, wherein the second tax data is different from the first tax data, the change analysis engine being further configured to analyze the first tax data and second tax data to determine one or more differences between the first tax data and second tax data, determine that the first calculated tax value differs from the second calculated tax value, analyze the first calculated tax calculation graph and the second calculated tax calculation graph to determine one or more changed nodes on the tax calculation graph, other than the first node and any input node(s), having values which differ between the first calculated tax calculation graph and the second calculated tax calculation graph,

the explanation engine being configured to generate an explanation of a reason that the first calculated tax value and the second calculated tax value for the first node differ based on the one or more changed nodes, the explanation engine comprising a natural language generator executable by the processor of the computing device for generating the explanation, and the interface controller configured to receive the explanation and present the explanation to the user through a user interface presented through the display of the computing device.
22.    (Previously Presented) The computing system of claim 21, wherein the change analysis system is configured to determine the one or more changed nodes by traversing the first calculated tax calculation graph and the second calculated tax calculation graph and comparing respective values for the respective calculated tax calculation graphs at corresponding nodes.
23.    (Canceled)
24.    (Previously Presented) The computing system of claim 21, further comprising a plurality of impact chains for each of a plurality of the nodes determined based on the tax calculation graph, wherein an impact chain for a respective node consists of one of (a) each of the other nodes which are affected by the respective node, or (b) each of the other nodes which affect the respective node; and

wherein the change analysis engine is configured to utilize one or more of the impact chains to analyze the first calculated tax calculation graph and the second calculated tax calculation graph to determine one or more nodes on the tax calculation graph having values
which differ between the first calculated tax calculation graph and the second tax calculation graph.
25.    (Previously Presented) The computing system of claim 21, further comprising rule-based logic agent in communication with the shared data store, the rule-based logic agent being configured to receive the user-specific data from the shared data store, determine which questions of the computerized tax return preparation application that remain unanswered based at least in part upon the received user-specific data and a data structure, generate a non-binding suggestion based at least in part upon the determined questions, and transmit the non-binding suggestion to the user interface controller.
26.    (Previously Presented) The computing system of claim 25, the data structure comprising a table including respective rows and respective columns, wherein respective rules are defined by respective rows of the table and respective questions are defined by respective columns of the table.
27.    (Previously Presented) The computing system of claim 25, wherein the user interface controller is configured to receive user input through the computer generated interview screen and to update the user-specific data stored in the shared data store to generate second user-specific data stored in the shared data store.

28.    (Previously Presented) The computing system of claim 27, wherein tax calculation engine is configured to read the second user-specific data as the input and perform the plurality of tax calculation operations utilizing the tax calculation graph populated the second user-specific data.
29.    (Previously Presented) The computing system of claim 28, wherein tax calculation engine is configured to update the second user-specific data stored in the shared data store based at least in part upon the plurality of tax calculation operations to generate third user-specific data stored in the shared data store.
30.    (Previously Presented) The computing system of claim 29, wherein the rule-based logic agent is configured to read the third user-specific data stored in the shared data store, determine which questions of the computerized tax return preparation application remain unanswered based at least in part upon the third user-specific data and the data structure.
31.    (Previously Presented) The computing system of claim 25, wherein the rule-based logic agent is configured to eliminate at least one rule defined by at least one row of the decision table based at least in part upon the user-specific data to reduce a number of candidate questions to include in a non-binding suggestion for the user interface controller.
32.    (Previously Presented) The computing system of claim 21, wherein the change analysis engine is configured to traverse the first calculation graph node by node and the second calculation graph node by node to determine to that one or more changed nodes on the tax calculation graph, other than the first node and any input node, have values that differ between the first calculated tax calculation graph and the second calculated tax calculation graph.
33.    (Previously Presented) The computing system of claim 21, wherein the user interface controller configured to present the explanation simultaneously with first tax data and second tax data.

34.    (Canceled)
35.    (Previously Presented) The computing system of claim 21, wherein the shared data store is located remotely relative to the rule-based logic agent, the user interface controller and the calculation engine.
36.    (Previously Presented) The computing system of claim 21, wherein at least one functional node or function node includes an explanation tag.
37.    (Previously Presented) The computing system of claim 21, wherein the explanation engine is configured to generate an explanation having a level of detail based on a product version of the computerized tax return preparation application.

38.    (Previously Presented) The computing system of claim 21, the user interface comprising:

a first window comprising tax data from the first calculated tax calculation graph;
a second window comprising tax data from the second calculated tax calculation graph; and



Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Application 16226507 in view of Roebuck et al (PGPub 2016/0092994). 
Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant application and US Application 16226507 are directed to updating electronic data items.

Application 16/801517 (mapped 1-18 )
Application 16/226507 mapped (1-11)
Claims 1-18 are rejected on the grounds of nonstatutory double patenting over claims 1-11 of Application 16/226507 and in further in view of Roebuck et al (PGPub 2016/0092994).

1. A computer-implemented method, comprising:
reading, by a calculation engine of a computerized tax return preparation application operable in multiple presentation modes comprising computer-executable instructions executed by a computing device, from a shared data store of the computerized tax return preparation application, runtime data of an electronic tax return being prepared by a user of the computerized tax return preparation application;

populating, by the calculation engine, a directed graph structure of the computerized tax return preparation application, the directed graph structure semantically describing data dependent tax operations and comprising leaf nodes populated with specific runtime data, function nodes associated with input nodes, functions, and result nodes, wherein pre-determined explanations are associated with the function nodes and functions, inputs to a function comprise runtime data of associated leaf nodes, and a result node is populated with a calculation result generated by execution of the function,

constructing, by an explanation engine of the computerized tax return preparation application and in communication with the calculation engine, a narrative explanation concerning the calculation result based at least in part upon the explanation engine traversing at least a portion of the directed graph structure and determining an explanation associated with the traversed function nodes and functions;
performing a user interface controller process including presenting, to the user, an electronic version of a tax form of a tax authority that has been modified by inclusion of interface elements associated with fields of the electronic version of the tax form, and receiving, through the interview screen, user input regarding selection of an interface element to invoke presentation of at least one of the explanations associated with traversed function nodes and functions related to a tax calculation or operation for the respective field;
communicating, by the explanation engine, the narrative explanation to a user interface controller of the computerized tax return application that is also in communication with the shared data store; and
presenting, by the user interface controller and through a display of the computing device and to the user, a computer generated interface comprising the calculation result and the narrative explanation associated with the calculation result.
2.    The method claim 1, wherein a field for which an explanation is available is displayed in a first pre-determined color on the electronic version of the tax form, and a second field for which an explanation is not available is displayed on the electronic version of the tax form in a second pre-determined color that is different than the first pre-determined color.
3.    The method of claim 1, wherein a field is displayed on the electronic version of the tax form with a mouse over function.
4.    The method of claim 1, wherein the narrative explanation is determined and presented in response to user selection of an interface element associated with a field populated with a result of a calculation that was performed by the tax return preparation application.
5.    The method of claim 1, wherein the narrative explanation is determined and presented in response to user selection of an interface element associated with a field populated with data.

6.    The method of claim 1, wherein the narrative explanation is determined and presented in response to user selection of an interface element associated with an unpopulated field.

7.    The method of claim 1, the user interface controller process further comprising:

receiving, through the interview screen, a user request requesting change of presentation mode from forms mode to interview mode; and
in response to the user request, changing the presentation from forms mode to interview mode such that the modified version of the electronic version of the tax form is no longer displayed to the user.

8.    The method of claim 1, wherein a user interface element is associated with a field of a modified electronic version of a first tax form and a field of a modified electronic version of a second tax form such that when in forms mode, the same explanation being provided in response to user selection of the interface element in the
modified electronic version of the first tax form and in response to user selection of the interface element in the modified electronic version of second tax form.
9.    The method of claim 1, the graph structure semantically describing data dependent tax operations comprising functional nodes connected to input nodes by one of a plurality of functions, and tax calculations or operations are associated with explanations in the graph structure.
10.    The method of claim 1, determining the explanation including recursively traversing at least a portion of the graph structure in response to receiving the selected field data from the user interface controller process.

11.    The method of claim 1, constructing further comprises:
recursively traversing at least a portion of the graph structure to determine multiple explanation segments,
executing a natural language processing algorithm on the narrative explanation segments, and generating, by the natural language processing algorithm, the narrative explanation for presentation to the user.
12.    The method of claim 1, further comprising:
recursively traversing various paths within the tax calculation graph to determine the narrative explanations;
storing the explanations to a data store referenced by data of fields of the modified electronic version of the electronic tax form; and

in response to receiving the user input, looking up a narrative explanation associated with the selected field.
13.    The method of claim 1, wherein the narrative explanation is displayed together with a numerical tax calculation.
14.    The method of claim 1, further comprising presenting a hyperlink to a source of the data in the field associated with the interface element.
15.    The method of claim 1, after presenting the narrative explanation to the user, further comprising:
receiving further user input requesting to drill down into a more detailed narrative explanation than the narrative explanation provided; and
in response to the further user input, presenting at least one additional narrative explanation.
16.    The method of claim 15, wherein presenting the at least one additional narrative explanation further comprises:
communicating the request to drill down to the explanation engine; recursively traversing the graph structure to determine additional narrative explanations; and

communicating the at least one additional narrative explanation to the user interface controller for presentation to the user.

17.    The method of claim 15, wherein multiple narrative explanations based on traversing of the graph structure are presented to the user and can be collapsed to a root explanation in response to user input.
18.    The method of claim 1, wherein modifying the electronic version of the tax form comprises modifying a static electronic version of the tax form into an active electronic version of the tax form with which the user can interact and that is operable to present an explanation.
1.    A computer-implemented method, comprising:
reading from a shared data store, by a calculation engine of an application comprising computer-executable instructions executed by a processor, runtime data of a form being prepared by a user of the application;
populating, by the calculation engine, a directed graph structure of the form, the directed graph structure semantically describing data dependent operations and comprising respective leaf nodes populated with respective specific runtime data, function nodes associated with respective input nodes, respective functions, and respective result nodes, wherein respective pre-determined explanations are associated with respective function nodes and functions, inputs to a function comprises runtime data of respective associated leaf nodes, and a result node is populated with a calculation result generated by execution of the function, constructing, by an explanation engine of the application executed by the processor, a narrative explanation concerning the calculation result;
communicating, by the explanation engine, the narrative explanation to a user interface controller of the application that is also in communication with the shared data store; and
presenting, by the user interface controller and through a display of the computing device and to the user, a computer generated interface comprising the narrative explanation concerning the calculation result.
































2.    The computer-implemented method of claim 1, further comprising generating, by the explanation engine, one or more additional narrative explanations by traversing one or more predecessor function outputs in response to a user request submitted through the computer generated interface.

3.    The computer-implemented method of claim 2, wherein the one or more additional narrative explanations are generated after a user upgrade that unlocks the one or additional narrative explanations that were previously not available to the user before the user upgrade.
4.    The computer-implemented method of claim 2, wherein the one or more additional narrative explanations are generated after a user payment that unlocks the one or more additional narrative explanations that were previously not available to the user before the user payment.
5.    The computer-implemented method of claim 1, wherein the shared data store comprises the one or more explanations that are utilized by the explanation engine to construct the narrative explanation.

6.    The computer-implemented method of claim 1, wherein the computing device automatically generates the narrative explanation based at least in part upon the explanation engine traversing at least a portion of the directed graph structure and determining one or more explanations associated with respective traversed function nodes and functions.
7.    The computer-implemented method of claim 6, wherein the computing device, by executing the explanation engine, automatically generates additional, more detailed narrative explanations based on traversal of the directed graph structure in response to user interaction with the computer generated user interface.

8.    The computer-implemented method of claim 1, wherein the computing device, by the explanation engine, generates the narrative explanation in response to user interaction with the application.
9.    The computer-implemented method of claim 1, wherein the explanation engine traverses the directed graph structure in which the same or similar functional node is found in a plurality of locations within the directed graph data structure.
10.    The computer-implemented method of claim 1, wherein the narrative explanation comprises a natural language explanation generated by the explanation engine.
11.    The computer-implemented method of claim 1, wherein the narrative explanation comprises one of a plurality of progressively more detailed explanations generated by traversing the directed graph structure.




Application 16/801517 (mapped 19-20 )
Application 16/226507 mapped (12-19)
Claims 19-20 are rejected on the grounds of nonstatutory double patenting over claims 12-19 of Application 16/226507 and in further in view of Roebuck et al (PGPub 2016/0092994).

19.    A computing system, operable in multiple presentation modes, comprising: a shared data store of a computerized tax return preparation application
configured to store runtime data of an electronic tax return;
a user interface controller of the computerized tax return preparation application that is in communication with the shared data store and comprises computer-executable instructions executable by a processor of a computing device, the user interface controller, while operating in a forms mode of the multiple presentation modes, being configured to generate user interface screens presentable to a user of the computerized tax return preparation application through a display of the computing device and to present to the user an electronic version of a tax form of a tax authority that has been modified by inclusion of interface elements associated with fields of the electronic version of the tax form; and

a directed graph structure of the computerized tax return preparation application associated with runtime data of the electronic tax return, the directed graph structure semantically describing data dependent tax operations and comprising leaf nodes that are populated with specific runtime data, function nodes associated with input nodes, functions, and result nodes,
wherein inputs to a function of the directed graph structure comprise data of associated leaf nodes, a result node comprises a calculation result generated by execution of the function, and pre-determined explanations are associated with function nodes and functions;
a calculation engine of the computerized tax return preparation application, the calculation engine being configured to read, from the shared data store, runtime data of the electronic tax return being prepared by a user of the computerized tax return preparation application, populate leaf nodes with the runtime data, provide data of leaf nodes as inputs to a function of the directed graph structure, execute the function to generate a calculation result, and populate a result node with the calculation result; and an explanation engine of the computerized tax return preparation application configured to construct a narrative explanation concerning the calculation result based at least in part upon traversing at least a portion of the directed graph structure, and communicate the narrative explanation to the user interface controller; and
the user interface controller being further configured to present, through the display, a computer-generated interface comprising the calculation result and the narrative explanation.
20. The system of claim 19, wherein the explanation engine comprises a natural language generator operable by the processor to transform a pre-determined explanation into the narrative explanation using natural language.
12.    A computing system, comprising:

a shared data store of an application operable to store runtime data of a form;
a display; and
a processor configured to execute:
a user interface controller of the application in communication with the shared data store, the user interface controller being configured to generate user interface screens presentable to a user of the application through the display;
a directed graph structure of the application and associated with the runtime data of the form, the directed graph structure semantically describing data dependent operations and comprising respective leaf nodes that are populated with respective specific runtime data, function nodes associated with respective input nodes, respective functions, and respective result nodes, wherein inputs to a function of the directed graph structure comprises data of respective associated leaf nodes, a result node comprises a calculation result generated by execution of the function, and respective pre-determined explanations are associated with respective function nodes and functions;
a calculation engine of the application that is in communication with the shared data store and being configured to:
read, from the shared data store, runtime data of the form being prepared by a user of the application,
populate respective leaf nodes with the runtime data, provide respective data of respective leaf nodes as inputs to a function of the directed graph structure, execute the function to generate a calculation result, and populate a result node with the calculation result; and an explanation engine of the application that is in communication with the calculation engine and the user interface controller and programmed to:
construct a narrative explanation concerning the calculation result,
and communicate the narrative explanation to the user interface

controller;
wherein the user interface controller is further configured to present, through the display, a computer-generated interface comprising the narrative explanation.





13. The computing system of claim 12, wherein the shared data store comprises the one or more explanations that are utilized by the explanation engine to construct the narrative explanation.
14. The computing system of claim 12, wherein the explanation engine is configured to automatically generate the narrative explanation based at least in part upon the explanation engine traversing at least a portion of the directed graph structure and determining one or more explanations associated with respective traversed function nodes and functions.
15.    The computing system of claim 14, wherein the explanation engine is configured to automatically generate additional, more detailed narrative explanations based on traversal of the directed graph structure in response to user interaction with the computer generated user interface.
16.    The computing system of claim 12, wherein the explanation engine is configured to generate the narrative explanation in response to user interaction with the application.

17.    The computing system of claim 12, wherein the explanation engine is configured to traverse the directed graph structure in which the same or similar functional node is found in a plurality of locations within the directed graph data structure.
18.    The computing system of claim 12, wherein the narrative explanation comprises a natural language explanation generated by the explanation engine.
19.    The computing system of claim 12, wherein the narrative explanation comprises one of a plurality of progressively more detailed explanations generated by traversing the directed graph structure.


Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims1-20 of U.S. Application 16454671 in view of Roebuck et al (PGPub 2016/0092994). 
Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant application and Application 16/454671 are directed to updating electronic data items.

Application 16/801517 (mapped 1-18 )
Application 16/454671 mapped (1-7)
Claims 1-18 are rejected on the grounds of nonstatutory double patenting over claims 1-7, of Application 16/454671 and in further in view of Roebuck et al (PGPub 2016/0092994).

1. A computer-implemented method, comprising:
reading, by a calculation engine of a computerized tax return preparation application operable in multiple presentation modes comprising computer-executable instructions executed by a computing device, from a shared data store of the computerized tax return preparation application, runtime data of an electronic tax return being prepared by a user of the computerized tax return preparation application;
populating, by the calculation engine, a directed graph structure of the computerized tax return preparation application, the directed graph structure semantically describing data dependent tax operations and comprising leaf nodes populated with specific runtime data, function nodes associated with input nodes, functions, and result nodes, wherein pre-determined explanations are associated with the function nodes and functions, inputs to a function comprise runtime data of associated leaf nodes, and a result node is populated with a calculation result generated by execution of the function,
constructing, by an explanation engine of the computerized tax return preparation application and in communication with the calculation engine, a narrative explanation concerning the calculation result based at least in part upon the explanation engine traversing at least a portion of the directed graph structure and determining an explanation associated with the traversed function nodes and functions;

performing a user interface controller process including presenting, to the user, an electronic version of a tax form of a tax authority that has been modified by inclusion of interface elements associated with fields of the electronic version of the tax form, and receiving, through the interview screen, user input regarding selection of an interface element to invoke presentation of at least one of the explanations associated with traversed function nodes and functions related to a tax calculation or operation for the respective field;
communicating, by the explanation engine, the narrative explanation to a user interface controller of the computerized tax return application that is also in communication with the shared data store; and
presenting, by the user interface controller and through a display of the computing device and to the user, a computer generated interface comprising the calculation result and the narrative explanation associated with the calculation result.






2.    The method claim 1, wherein a field for which an explanation is available is displayed in a first pre-determined color on the electronic version of the tax form, and a second field for which an explanation is not available is displayed on the electronic version of the tax form in a second pre-determined color that is different than the first pre-determined color.

3.    The method of claim 1, wherein a field is displayed on the electronic version of the tax form with a mouse over function.

4.    The method of claim 1, wherein the narrative explanation is determined and presented in response to user selection of an interface element associated with a field populated with a result of a calculation that was performed by the tax return preparation application.
5.    The method of claim 1, wherein the narrative explanation is determined and presented in response to user selection of an interface element associated with a field populated with data.
6.    The method of claim 1, wherein the narrative explanation is determined and presented in response to user selection of an interface element associated with an unpopulated field.
7.    The method of claim 1, the user interface controller process further comprising:
receiving, through the interview screen, a user request requesting change of presentation mode from forms mode to interview mode; and
in response to the user request, changing the presentation from forms mode to interview mode such that the modified version of the electronic version of the tax form is no longer displayed to the user.
8.    The method of claim 1, wherein a user interface element is associated with a field of a modified electronic version of a first tax form and a field of a modified electronic version of a second tax form such that when in forms mode, the same explanation being provided in response to user selection of the interface element in the
modified electronic version of the first tax form and in response to user selection of the interface element in the modified electronic version of second tax form.
9.    The method of claim 1, the graph structure semantically describing data dependent tax operations comprising functional nodes connected to input nodes by one of a plurality of functions, and tax calculations or operations are associated with explanations in the graph structure.

10.    The method of claim 1, determining the explanation including recursively traversing at least a portion of the graph structure in response to receiving the selected field data from the user interface controller process.

11.    The method of claim 1, constructing further comprises:
recursively traversing at least a portion of the graph structure to determine multiple explanation segments, executing a natural language processing algorithm on the narrative explanation segments, and
generating, by the natural language processing algorithm, the narrative explanation for presentation to the user.
12.    The method of claim 1, further comprising:
recursively traversing various paths within the tax calculation graph to determine the narrative explanations;

storing the explanations to a data store referenced by data of fields of the modified electronic version of the electronic tax form; and
in response to receiving the user input, looking up a narrative explanation associated with the selected field.
13.    The method of claim 1, wherein the narrative explanation is displayed together with a numerical tax calculation.
14.    The method of claim 1, further comprising presenting a hyperlink to a source of the data in the field associated with the interface element.
15.    The method of claim 1, after presenting the narrative explanation to the user, further comprising:

receiving further user input requesting to drill down into a more detailed narrative explanation than the narrative explanation provided; and
in response to the further user input, presenting at least one additional narrative explanation.
16.    The method of claim 15, wherein presenting the at least one additional narrative explanation further comprises:
communicating the request to drill down to the explanation engine; recursively traversing the graph structure to determine additional narrative explanations; and
communicating the at least one additional narrative explanation to the user interface controller for presentation to the user.
17.    The method of claim 15, wherein multiple narrative explanations based on traversing of the graph structure are presented to the user and can be collapsed to a root explanation in response to user input.
18.    The method of claim 1, wherein modifying the electronic version of the tax form comprises modifying a static electronic version of the tax form into an active electronic version of the tax form with which the user can interact and that is operable to present an explanation.
1. A computer-implemented method comprising:
receiving, by a calculation engine of at least one processor in communication with a shared data store and a change analysis engine, a first calculation graph as an input, the first calculation graph comprising a plurality of nodes including one or more of input nodes, functional nodes, function nodes and a plurality of calculation paths, each calculation path connecting a plurality of data dependent nodes;

generating, by an explanation engine of the at least one processor in communication with the change analysis engine and a user interface controller, an explanation of a reason why calculated values changed;
reading, by the calculation engine, user-specific data from the shared data store;
performing, by the calculation engine, a plurality of calculation operations utilizing the first calculation graph;

accessing, by the change analysis engine, a first calculated calculation graph resulting from processing the first calculation graph based on first user-specific data, the first calculated calculation graph having a first calculated value for a first node of the first calculation graph;
accessing, by the change analysis engine, a second calculated calculation graph resulting from processing the first calculation graph based on second user-specific data, the second calculated calculation graph having a second calculated value for the first node of the first calculation graph, wherein the second user-specific data is different from the first user-specific data;

analyzing, by the change analysis engine, the first user-specific data and second user-specific data to determine one or more differences between the first user-specific data and second user-specific data;
determining, by the change analysis engine, that the first calculated value differs from the second calculated value;
analyzing, by the change analysis engine, the first calculated calculation graph and the second calculated calculation graph to determine one or more changed nodes on the first calculation graph, other than the first node and any input node, having
values which differ between the first calculated calculation graph and the second calculated calculation graph;
generating, by the explanation engine via a natural language generator, an explanation of a reason that the first calculated value and the second calculated value for the first node differ based on the one or more changed nodes;
receiving, by the interface controller, the explanation from the explanation engine; and
presenting, by the interface controller, the explanation to the user through a user interface.
2.    The method of claim 1, wherein the change analysis engine is configured to determine the one or more changed nodes by:

traversing the first calculated calculation graph and the second calculated calculation graph; and
comparing respective values for the respective calculated calculation graphs at corresponding nodes.
3.    The method of claim 1, further comprising determining, by the change analysis engine, one or more nodes on the first calculation graph having values which differ between the first calculated calculation graph and the second calculation graph utilizing one or more impact chains,

wherein an impact chain for a respective node comprises of one of (a) each of the other nodes which are affected by the respective node, or (b) each of the other nodes which affect the respective node.
4.    The method of claim 1, further comprising:
receiving, by a rule-based logic agent of the at least one processor in communication with the shared data store, the user-specific data from the shared data store;
determining, by the rule-based logic agent, which questions of a computerized form that remain unanswered based at least in part upon the received user-specific data and a data structure; and
generating a non-binding suggestion based at least in part upon the determined questions, and transmit the non-binding suggestion to the user interface controller.

5.    The method of claim 4, wherein the data structure comprises a table including respective rows and respective columns, respective rules being defined by respective rows of the table and respective questions being defined by respective columns of the table, the method further comprising eliminating, by the rule-based logic agent, at least one rule defined by at least one row of the decision table based at least in part upon the user-specific data to reduce a number of candidate questions to include in a non-binding suggestion for the user interface controller.
6.    The method of claim 1, further comprising traversing, by the change analysis engine, the first calculation graph node by node and the second calculation graph node by node to determine that one or more changed nodes on the first calculation graph, other than the first node and any input node, have values that differ between the first calculated calculation graph and the second calculated calculation graph.
7. The method of claim 1, further comprising presenting, by the user interface controller, the explanation simultaneously with first and second user-specific data.


Application 16/801517 (mapped 19-20 )
Application 16/454671 mapped (8-18)
Claims 19-20 are rejected on the grounds of nonstatutory double patenting over claims 8-18 of Application 16/454671 and in further in view of Roebuck et al (PGPub 2016/0092994).

19.    A computing system, operable in multiple presentation modes, comprising: a shared data store of a computerized tax return preparation application configured to store runtime data of an electronic tax return;
a user interface controller of the computerized tax return preparation application that is in communication with the shared data store and comprises computer-executable instructions executable by a processor of a computing device, the user interface controller, while operating in a forms mode of the multiple presentation modes, being configured to generate user interface screens presentable to a user of the computerized tax return preparation application through a display of the computing device and to present to the user an electronic version of a tax form of a tax authority that has been modified by inclusion of interface elements associated with fields of the electronic version of the tax form; and
a directed graph structure of the computerized tax return preparation application associated with runtime data of the electronic tax return, the directed graph structure semantically describing data dependent tax operations and comprising leaf nodes that are populated with specific runtime data, function nodes associated with input nodes, functions, and result nodes,

wherein inputs to a function of the directed graph structure comprise data of associated leaf nodes, a result node comprises a calculation result generated by execution of the function, and pre-determined explanations are associated with function nodes and functions;
a calculation engine of the computerized tax return preparation application, the calculation engine being configured to read, from the shared data store, runtime data of the electronic tax return being prepared by a user of the computerized tax return preparation application, populate leaf nodes with the runtime data, provide data of leaf nodes as inputs to a function of the directed graph structure, execute the function to generate a calculation result, and populate a result node with the calculation result; and an explanation engine of the computerized tax return preparation application configured to construct a narrative explanation concerning the calculation result based at least in part upon traversing at least a portion of the directed graph structure, and communicate the narrative explanation to the user interface controller; and
the user interface controller being further configured to present, through the display, a computer-generated interface comprising the calculation result and the narrative explanation.

20. The system of claim 19, wherein the explanation engine comprises a natural language generator operable by the processor to transform a pre-determ ined explanation into the narrative explanation using natural language.
8. A system comprising:
a shared data store configured to store user-specific data; and a computing device comprising at least one processor, a memory and a display, the at least one processor being configured to:
receive, by a calculation engine of the at least one processor in communication with the shared data store and a change analysis engine, a first calculation graph as an input, the first calculation graph comprising a plurality of nodes including one or more of input nodes, functional nodes, function nodes and a plurality of calculation paths, each calculation path connecting a plurality of data dependent nodes;

generate, by an explanation engine of the at least one processor in communication with the change analysis engine and a user interface controller, an explanation of a reason why calculated values changed;
read, by the calculation engine, user-specific data from the shared data
store;
perform, by the calculation engine, a plurality of calculation operations utilizing the first calculation graph;
access, by the change analysis engine, a first calculated calculation graph resulting from processing the first calculation graph based on first user-specific data, the first calculated calculation graph having a first calculated value for a first node of the first calculation graph;
access, by the change analysis engine, a second calculated calculation graph resulting from processing the first calculation graph based on second user-specific data, the second calculated calculation graph having a second calculated value for the first node of the first calculation graph, wherein the second user-specific data is different from the first user-specific data;
analyze, by the change analysis engine, the first user-specific data and second user-specific data to determine one or more differences between the first user-specific data and second user-specific data;

determine, by the change analysis engine, that the first calculated value differs from the second calculated value;
analyze, by the change analysis engine, the first calculated calculation graph and the second calculated calculation graph to determine one or more changed nodes on the first calculation graph, other than the first node and any input node, having values which differ between the first calculated calculation graph and the second calculated calculation graph;
generate, by the explanation engine via a natural language generator, an explanation of a reason that the first calculated value and the second calculated value for the first node differ based on the one or more changed nodes;

receive, by the interface controller, the explanation from the explanation engine; and
present, by the interface controller, the explanation to the user through a user interface output on the display.
9. The system of claim 8, wherein the change analysis system is configured to determine the one or more changed nodes by traversing the first calculated calculation graph and the second calculated calculation graph and comparing respective values for the respective calculated calculation graphs at corresponding nodes.

10.    The system of claim 8, further comprising a plurality of impact chains for each of a plurality of the nodes determined based on the first calculation graph, wherein an impact chain for a respective node consists of one of (a) each of the other nodes which are affected by the respective node, or (b) each of the other nodes which affect the respective node; and

wherein the change analysis engine is configured to utilize one or more of the impact chains to analyze the first calculated calculation graph and the second calculated calculation graph to determine one or more nodes on the first calculation graph having values which differ between the first calculated calculation graph and the second calculation graph.
11.    The system of claim 8, further comprising a rule-based logic agent in communication with the shared data store, the rule-based logic agent being configured to receive the user-specific data from the shared data store, determine which questions of a computerized form remain unanswered based at least in part upon the received user-specific data and a data structure, generate a non-binding suggestion based at least in part upon the determined questions, and transmit the non-binding suggestion to the user interface controller.
12.    The system of claim 11, wherein the data structure comprises a table including respective rows and respective columns and respective rules are defined by respective rows of the table and respective questions are defined by respective columns of the table.

13.    The system of claim 12, wherein the user interface controller is configured to receive user input through the computer generated interview screen and to update the user-specific data stored in the shared data store to generate second user-specific data stored in the shared data store.
14.    The system of claim 13, wherein the calculation engine is configured to:
read the second user-specific data as the input and perform the plurality of
calculation operations utilizing the first calculation graph populated the second user-specific data, and
update the second user-specific data stored in the shared data store based at least in part upon the plurality of calculation operations to generate third user-specific data stored in the shared data store.
15.    The system of claim 12, wherein the rule-based logic agent is configured to eliminate at least one rule defined by at least one row of the decision table based at least in part upon the user-specific data to reduce a number of candidate questions to include in a non-binding suggestion for the user interface controller.
16.    The system of claim 8, wherein the change analysis engine is configured to traverse the first calculation graph node by node and the second calculation graph node by node to determine to that one or more changed nodes on the first calculation graph, other than the first node and any input node, have values that differ between the first calculated calculation graph and the second calculated calculation graph.
17.    The system of claim 8, wherein at least one functional node or function node includes an explanation tag.
18.    The system of claim 8, wherein the user interface comprises:
a first window comprising user-specific data from the first calculated calculation
graph;
a second window comprising user-specific data from the second calculated calculation graph; and an explanation window including the generated explanation.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 5-20 are rejected under 35 U.S.C. 103 as being unpatentable over Roebuck (PGPub 2016/0092994) and in view of Tifford (Patent 8682756).

 As regards claim 1, Roebuck discloses reading, by a calculation engine of a computerized tax return preparation application operable in multiple presentation modes comprising computer-executable instructions executed by a computing device, from a shared data store of the computerized tax return preparation application, runtime data of an electronic tax return being prepared by a user of the computerized tax return preparation application; [0032]
populating, by the calculation engine, a directed graph structure of the computerized tax return preparation application, the directed graph structure semantically describing data dependent tax operations and comprising leaf nodes populated with specific runtime data, function nodes associated with input nodes, functions, and result nodes, wherein pre-determined explanations are associated with the function nodes and functions, inputs to a function comprise runtime data of associated leaf nodes, and a result node is populated with a calculation result generated by execution of the function,
constructing, by an explanation engine of the computerized tax return preparation application and in communication with the calculation engine, a narrative explanation concerning the calculation result based at least in part upon the explanation engine traversing at least a portion of the directed graph structure and determining an explanation associated with the traversed function nodes and functions; [0066-0068]
performing a user interface controller process including presenting, to the user, an electronic version of a tax form of a tax authority that has been modified by inclusion of interface elements associated with fields of the electronic version of the tax form, and receiving, through the interview screen, user input regarding selection of an interface element to invoke presentation of at least one of the explanations associated with traversed function nodes and functions related to a tax calculation or operation for the respective field;[0031]
communicating, by the explanation engine, the narrative explanation to a user interface controller of the computerized tax return application that is also in communication with the shared data store;[0066] and

presenting, by the user interface controller and through a display of the computing device and to the user, a computer generated interface comprising the calculation result and the narrative explanation associated with the calculation result. [0089]
Roebuck does not expressly disclose leaf nodes
Tifford discloses leaf nodes [col 6 lines 48-63]
It would have been obvious for a person of ordinary skill in the art at the time of effective filing the invention was made to use Tifford in the device of Roebuck. The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices was made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a base device in the prior art and the results would have been predictable to one of ordinary skill in the art. 
As regards claim 2, Roebuck and Tifford disclose the method claim 1, Roebuck discloses wherein a field for which an explanation is available is displayed in a first pre-determined color on the electronic version of the tax form, and a second field for which an explanation is not available is displayed on the electronic version of the tax form in a second pre-determined color that is different than the first pre-determined color. [0066]

As regards claim 4, Roebuck and Tifford disclose the method claim 1, Roebuck discloses wherein the narrative explanation is determined and presented in response to user selection of an interface element associated with a field populated with a result of a calculation that was performed by the tax return preparation application. [0066]

As regards claim 5, Roebuck and Tifford disclose the method claim 1, Roebuck discloses, wherein the narrative explanation is determined and presented in response to user selection of an interface element associated with a field populated with data. [0066]

As regards claim 6, Roebuck and Tifford disclose the method claim 1, Roebuck discloses wherein the narrative explanation is determined and presented in response to user selection of an interface element associated with an unpopulated field. [0066]

As regards claim 7, Roebuck and Tifford disclose the method claim 1,  Roebuck discloses receiving, through the interview screen, a user request requesting change of presentation mode from forms mode to interview mode; [0029] and
In response to the user request, changing the presentation from forms mode to interview mode such that the modified version of the electronic version of the tax form is no longer displayed to the user. [0028-0029]

As regards claim 8, Roebuck and Tifford disclose the method claim 1, Roebuck discloses, wherein a user interface element is associated with a field of a modified electronic version of a first tax form and a field of a modified electronic version of a second tax form such that when in forms mode, the same explanation being provided in response to user selection of the interface element in the modified electronic version of the first tax form and in response to user selection of the interface element in the modified electronic version of second tax form. [0066]

As regards claim 9, Roebuck and Tifford disclose the method claim 1, Roebuck discloses, the graph structure semantically describing data dependent tax operations comprising functional nodes connected to input nodes by one of a plurality of functions, and tax calculations or operations are associated with explanations in the graph structure. [0028]

As regards claim 10, Roebuck and Tifford disclose the method claim 1, Roebuck discloses, determining the explanation including recursively traversing at least a portion of the graph structure in response to receiving the selected field data from the user interface controller process. [0036]

As regards claim 11, Roebuck and Tifford disclose the method claim 1, Roebuck discloses recursively traversing at least a portion of the graph structure to determine multiple explanation segments,
executing a natural language processing algorithm on the narrative explanation segments, and
generating, by the natural language processing algorithm, the narrative explanation for presentation to the user. [0032, 0066]

As regards claim 12, Roebuck and Tifford disclose the method claim 1, Roebuck discloses recursively traversing various paths within the tax calculation graph to determine the narrative explanations; [0066]
storing the explanations to a data store referenced by data of fields of the modified electronic version of the electronic tax form; [0037] and
in response to receiving the user input, looking up a narrative explanation associated with the selected field. [0067]

As regards claim 13, Roebuck and Tifford disclose the method claim 1, Roebuck discloses wherein the narrative explanation is displayed together with a numerical tax calculation. [0069]

As regards claim 14, Roebuck and Tifford disclose the method claim 1, Roebuck discloses further comprising presenting a hyperlink to a source of the data in the field associated with the interface element. [0089]

As regards claim 15, Roebuck and Tifford disclose the method claim 1, Roebuck discloses receiving further user input requesting to drill down into a more detailed narrative explanation than the narrative explanation provided; [0032] and
In response to the further user input, presenting at least one additional narrative explanation. [0089]

As regards claim 16, Roebuck and Tifford disclose the method claim 15, Roebuck discloses, communicating the request to drill down to the explanation engine; [0032]
recursively traversing the graph structure to determine additional narrative explanations; [0066] and
communicating the at least one additional narrative explanation to the user interface controller for presentation to the user. [0089]

As regards claim 17, Roebuck and Tifford disclose the method claim 15, Roebuck discloses wherein multiple narrative explanations based on traversing of the graph structure are presented to the user and can be collapsed to a root explanation in response to user input. [0088]

As regards claim 18, Roebuck and Tifford disclose the method claim 15, Roebuck discloses, wherein modifying the electronic version of the tax form comprises modifying a static electronic version of the tax form into an active electronic version of the tax form with which the user can interact and that is operable to present an explanation. [0059]

As regards claim 19, Roebuck discloses a computing system, operable in multiple presentation modes, comprising: a shared data store of a computerized tax return preparation application configured to store runtime data of an electronic tax return; [0037]
a user interface controller of the computerized tax return preparation application that is in communication with the shared data store and comprises computer-executable instructions executable by a processor of a computing device, the user interface controller, while operating in a forms mode of the multiple presentation modes, being configured to generate user interface screens presentable to a user of the computerized tax return preparation application through a display of the computing device and to present to the user an electronic version of a tax form of a tax authority that has been modified by inclusion of interface elements associated with fields of the electronic version of the tax form;[0031] and
a directed graph structure of the computerized tax return preparation application associated with runtime data of the electronic tax return, the directed graph structure semantically describing data dependent tax operations and comprising leaf nodes that are populated with specific runtime data, function nodes associated with input nodes, functions, and result nodes,
wherein inputs to a function of the directed graph structure comprise data of associated leaf nodes, a result node comprises a calculation result generated by execution of the function, and pre-determined explanations are associated with function nodes and functions;[0031,0066,00608]
a calculation engine of the computerized tax return preparation application, the calculation engine being configured to read, from the shared data store, runtime data of the electronic tax return being prepared by a user of the computerized tax return preparation application, populate leaf nodes with the runtime data, provide data of leaf nodes as inputs to a function of the directed graph structure, execute the function to generate a calculation result, and populate a result node with the calculation result; [0066,0068] and
an explanation engine of the computerized tax return preparation application configured to construct a narrative explanation concerning the calculation result based at least in part upon traversing at least a portion of the directed graph structure, and communicate the narrative explanation to the user interface controller;[0066] and
the user interface controller being further configured to present, through the display, a computer-generated interface comprising the calculation result and the narrative explanation. [0089]
Roebuck does not expressly disclose leaf nodes
Tifford discloses leaf nodes [col 6 lines 48-63]
It would have been obvious for a person of ordinary skill in the art at the time of effective filing the invention was made to use Tifford in the device of Roebuck. The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices was made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a base device in the prior art and the results would have been predictable to one of ordinary skill in the art. 

As regards claim 20, Roebuck and Tifford disclose the system claim 19, Roebuck discloses wherein the explanation engine comprises a natural language generator operable by the processor to transform a pre-determined explanation into the narrative explanation using natural language. [0032]

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Roebuck (PGPub 2016/0092994) and in view of Tifford (Patent 8682756) and in further view of Synder et al (PGPub 2008/0017722).

As regards claim 3, Roebuck and Tifford disclose the method claim 1, Roebuck does not expressly disclose wherein a field is displayed on the electronic version of the tax form with a mouse over function.
Synder discloses wherein a field is displayed on the electronic version of the tax form with a mouse over function. [0448]
It would have been obvious for a person of ordinary skill in the art at the time of effective filing the invention was made to use Synder in the device of Roebuck. The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices was made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a base device in the prior art and the results would have been predictable to one of ordinary skill in the art. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A ANDERSON whose telephone number is (571)270-3327.  The examiner can normally be reached on 9Am-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN A ANDERSON/Examiner, Art Unit 3692                                                                                                                                                                                                        /BRUCE I EBERSMAN/Primary Examiner, Art Unit 3692